Title: From George Washington to Brigadier General Alexander McDougall, 3 May 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Morris Town May 3d 1777

Your detention of apart of Capt. Sewards Company of Artillery, for the reasons you assign, is intirely agreeable to me; and you will observe the same rule with respect to others which shall be coming on in the same circumstances.
I should be glad to hear such further particulars of the Danbury expedition, as may have come to your knowlege, that bear the marks of authenticity. I am Dear Sir Your most humble servt

Go: Washington


P.S. The Ships lying opposite to Amboy have lately left that station; for what purpose is unknown; but this is an additional circumstance that ought to keep awake our attention to the North River.

